June 22, 2010 VIA EDGAR AND OVERNIGHT MAIL United States Securities and Exchange Commission treet, NE Mail Stop 4720 Washington, D.C.20549 Attention:Jeffrey P. Riedler Assistant Director Re: DC Brands International, Inc. Amendment 1 to Registration Statement on Form S-1 Filed May 10, 2010 File No. 333-166714 Dear Mr. Riedler: Thank you for your June 7, 2010 letter regarding DC Brands International, Inc. (“DC Brands”).Enclosed is Amendment No. 1 to DC Brands’ Form S-1, which has been marked to show changes from our prior submission.The changes in the revised registration statement are in response to the staff’s comments to the previously submitted material.Also, in order to assist you in your review of DC Brands’ Form S-1, we hereby submit a letter responding to the comments.For your convenience, we have set forth below the staff’s numbered comments in their entirety followed by our responses thereto. General 1. Please file as promptly as possible all exhibits required by Exhibit Table provided in Item 601(a) of Regulation S-K. We will need time to review these documents once they are filed.We may have further comments upon examination of the exhibits. United States Securities and Exchange Commission June , 2010 Page 2 Response: Complied with. We have added additional exhibits as required by Item 601(a) of Regulation 6-K to the Exhibit Table and filed the exhibits herewith. 2. Please note that where we provide examples to illustrate what we mean by our comments, they are examples and not complete lists. If our comments are applicable to portions of the filing we have not cited as examples, please make the appropriate changes in accordance with our comments. Response: Complied with. We have revised the registration statement in accordance with your comments where applicable. 3. We note from your recent press releases your statement that “DC Brands went public in 2005.” As this appears to be your first registration, please explain the statement that you went public in 2005. Response: The Company’s common stock began quotation on the pink sheets in 2005. In future press releases, the Company will use more precise language such as “began publicly trading” as opposed to “went public” when referring to the commencement of quotations in 2005. Risk Factors “We have a limited operating history.” page 3 4. We note your statement that you are subject to “all of the business risks and uncertainties associated with any new business enterprise.” This disclosure is not sufficiently specific to your business. Please revise your discussion to clarify particular risks to which you believe you may be susceptible as a new business. Response: Complied with. We have revised the risk factor to appropriately disclose the particular risks to which we believe that we are susceptible to as a new business. “We may need additional capital and may not be able to obtain it.”, page 4 5. If true, please state that you have no commitments to obtain any additional funding at this time. United States Securities and Exchange Commission June 22, 2010 Page 3 Response: Compiled with. We have added language to the risk factor that the Company has no commitments to obtain any additional funding at this time other than an accounts receivable factoring agreement. “We are at risk for product liability claims.”, page 7 6. Please expand your disclosure to disclose your level of product liability insurance coverage and briefly describe what potential liabilities are and are not covered. Please also disclose the cost to you of such coverage, if material. Response: Complied with. We have expanded our disclosure to provide the level of product liability insurance coverage and a brief description of the potential liabilities that are and are not covered. We have also provided the cost of the coverage. “Our success is dependent upon our ability to protect and promote our proprietary right,” page 8. 7. Please expand your disclosure to describe any risks associated with the loss of proprietary information through current of former employees, outside consultants or contractors and disclose whether you have any non-competition or confidentiality agreements with such parties to protect against the against these risks. Response:Complied with.We have expanded our disclosure to describe the risks associated with the loss of proprietary information. “We will be subject to law regarding the use of the internet.” page 9 8. This risk is not sufficiently specific to your business. Please revise your discussion to clarify why you believe you are particularly susceptible to this risk, or how you use the internet such that you may be susceptible to this risk. Response: After reviewing the risk factor and the nominal percentage of revenue that the Company derives from internet sales, a decision was made to delete this risk factor in its entirety. United States Securities and Exchange Commission June 22, 2010 Page 4 Business 9. We note your disclosure that none of your products have been approved by the FDA.Further, your disclosure appears to indicate that your products have not been subject of clinical testing for efficacy.Please revise your disclosure to delete the below statements and other similar statements which reference proven results, research or achievement of particular results or revise such statements to remove the reference to proven results or research.Alternatively, please modify your disclosure to include a discussion of research studies conducted with respect to your products, if any, and the methods and results which specifically support your statements below · Page 7: “In addition, such products have been proven to be more effective when taken in accordance with certain instructions.” · Page 8: “We believe that based upon our research H.A.R.D. Nutrition products superior products that have many health benefits.” · Page 10: “The Daily Basics is a wellness product that includes vitamins and supplements needed to maintain your body throughout the day.” · Page 10: “The Fat Fighter falls under the diet and weight loss category and helps suppress appetite and reduce sugar cravings.” · Page 10: “The Get Over It-Feel Better Now is a wellness product that is a blend of vitamins, herbs and minerals that aid in combating illness and hangovers.” · Page 10: “Whacked Energy is part of our energy line and is formulated to lift you up without any sugar crash.” · Page 10: “Wide Awake is also part of our energy line and is designed to recharge performance, strength and fitness training.” · Page 10: “Win is designed to increase stamina and endurance and aid in performance, strength and fitness training.” · Page 10: “Fix It! is a combination of proven herbs and supplements to help with arthritis and other joint pain. · Page 10:“Rebuild and Recover is a very potent combination of products targeted towards the serious athlete for post workout recovery and maximum muscle building while burning fat.” · Page 11:“Many of the performance and strength supplements are aimed at improving oxygen levels thereby delaying muscle fatigue and increasing stamina. · Page 11:“The Wellness products are designed to supplement deficiencies in a diet in order to keep the body well and include cleansing products targeted at specific body organs and the removal of toxins from those organs.” United States Securities and Exchange Commission June 22, 2010 Page 5 · Page 11: “The wellness products are designed for use after a problem has occurred and include a supplement for coughs, cold and flu, an anti inflammatory and a sinus cleanse.” · Page 11: “The energy supplements are intended to provide a boost without the bad effects of a crash that can occur with sugar products.” · Page 11: “The weight loss and diet products are designed to reduce the absorption of sugar and other carbohydrates and increase metabolism.” Response:Complied with.We have modified our disclosure to deletethe above statements. 10. Please revise your disclosure to attribute the below statements and other similar statements to the source from which you obtained the information. · Page 13: “Recently, the beverage industry has seen stagnant per capita carbonated soft drink consumption. Major industry players have responded to this by enlarging their range of beverages, expanding into sports and energy drinks, ready-to-drink tea and bottled water. These segments are growing at faster rates than the carbonated soft drink segment.” · Page 13: “The market for sports drinks grew by an estimated 3% in the year 2008, but had grown by an estimated 10.3% in the previous year. Energy drinks also grew 24% in terms of volume in 2007. Revenue for manufacturers of soft drinks, bottled water and sports drinks is anticipated to grow only moderately over the period until 2014; however strong growth is expected in bottled water, sports and energy drink segments given increasing health and wellness awareness of the public.” Response: Complied with. We have revised our disclosure to include the sources from which we obtained our statements as well as additional statements and support 11. Please include in your Business discussion an estimate of the amount spent during each of the last two fiscal years on research and development. Response: Complied with. Please note that during the past two years no money was spent for research and development activities. We have included language to this effect in our business description. United States Securities and Exchange Commission June 22, 2010 Page 6 Please include in your Business discussion a description of the methods by which you developed each of your products as well as the methods through which each such product was tested to determine the achievement of desired and advertised results. Response:Complied with.We have included a description of the methods by which we have developed each of our products and the methods through which such product was tested to determine the achievement of desired and advertised results. Please include in your Business discussion the information required by Item 101(h)(5) of Regulation S-K. Response:Complied with.We have included the information required by Item 101(h)(5) of Regulation S-K in our business description. History, page 10 You state that, “In 2007, we changed the focus of our business away from energy drinks to developing, marketing, distributing and selling health related products.” Please expand your disclosure to disclose the winding down process with respect to your energy drinks business. Response:Complied with.We have expanded our disclosure to disclose the Company’s movement away from carbonated drinks with sugar and caffeine to drinks that are vitamin fortified. Existing Products Our Functional Water Systems, page 10 You state that “The Functional Water Systems have a shelf life of one year.” Please expand your disclosure to describe inventory procedures and practices implemented to accommodate the shelf-life as well as any associated risks, if applicable. Response:Complied with.We have expanded our disclosure to describe inventory procedures and practices implemented to accommodate the shelf-life as well as any associated risks. United States Securities and Exchange Commission June 22, 2010 Page 7 Our Nutritional Supplements, page 11 You state that your nutritional supplements have been “produced with the help of over 100 athletes.” Please expand your disclosure to specifically describe how your nutritional supplements were developed and what role the identified athletes played in the development process. Response:Although we have received several constructive comments from many athletes regarding our products and its taste and effects, we did not conduct formal testing of our products with these athletes.Accordingly, we have deleted the language that our nutritional supplements have been “produced with the help of over 100 athletes.” Marketing, page 11 We note your statement in the risk factor titled “The success of our business will depend on our ability to create brand awareness” that you ability to compete effectively and generate revenue will be based upon your ability to create awareness of our products distinct from those of your competitors.It appears that your agreement with Chris Andersen is material to your marketing and branding initiatives.Accordingly, please file a copy of the agreement.If you do not believe the company is substantially dependent on this agreement, please provide an analysis supporting your determination. Response:Complied with.We have filed a copy of our agreement with Chris Anderson as Exhibit 10.6 to Amendment No. 1 to the Form S-1. Distribution, page 12 We note your April 12 press release, “DC Brands International Announces It Has linked a Selling and Marketing Agreement With Industry Leader Acosta.”It appears that this agreement is material to the company’s business.Accordingly, please revise your disclosure to provide a description of the material terms of the agreement.In addition, please file a copy of the agreement.If you do not believe the company is substantially dependent on this agreement, please provide an analysis supporting your determination. Response:Complied with.We have revised our disclosure to provide a description of the material terms of the agreement.We have also filed a copy of the agreement as Exhibit 10.7 to Amendment No. 1 to the Form S-1. United States Securities and Exchange Commission June 22, 2010 Page 8 We note your March 8 press release, “DC Brands International Announces It Has Received a $1,128,600 Purchase Order” regarding a purchase order from Cold Front Distribution, LLC. It appears that your relationship with Cold Front Distribution is material to the company’s business. Accordingly, please revise your disclosure to provide a description of the material terms of any contractual arrangements with Cold Front Distribution. In addition, please file a copy of any agreements governing this relationship. If you do not believe the company is substantially dependent on this relationship please provide an analysis supporting your determination. Response:The Company does not believe it will be dependent upon its relationship with Cold Front Distribution as it expects to derive a substantialportionof its revenue from its relationship with Acosta.After receiving the large purchase order from Cold Front Distribution, the Company was approached by Acosta to engage Acosta to perform services for warehouse direct sales. Upon entering into an agreement with Acosta, the Company terminated the large purchase order with Cold Front Distribution, which was disclosed in a press release on April 13, 2010.The Company will continue to use Cold Front Distribution as a distributor but expects to derive a substantial portion of its revenue from warehouse direct sales.The Company has not and currently does not have any written agreements with Cold Front Distribution.The terms of each order that is placed with Cold Front Distribution are negotiated at the time of the placement of the order. Please identify any other parties providing distribution or bottling services to the company.If you are substantially dependent on some or all of these parties, please file copies of any contractual arrangements and describe the material terms of each.If you do not believe the company is substantially dependent on these arrangements, please provide an analysis supporting your determination.Additionally, please indicate whether any such parties accounted for 10 percent or more of your revenues if the loss of such customer would have a material adverse effect on your business. United States Securities and Exchange Commission June 22, 2010 Page 9 Response:We have identified the third party that supplies our bottles.However, the name of our co-packers, cap manufacturer and other suppliers have not been disclosed as we believe that the disclosure of such information may place us at a competitive disadvantage.The Company is in a highly competitive industry.If the identity of our co-packers, cap manufacturers or suppliers were to be disclosed, competitors, many of whom have greater financial resources than the Company, would obtain distinct competitive advantages because they will be able to learn the identity of the Company’s suppliers and possibly negotiate favorable terms and possibly placelarge quantity purchases with the Company’s suppliers making supply of products unavailable to the Company.Inasmuch as the Company has no commitment from its co-packers, cap manufacturer or any supplier for a specified quantity, the disclosure of the identity of suppliers could place the Company at risk of losing its purchasing ability and any competitive advantages that ithas gained through its relationship with its co-packers, cap manufacturer or suppliers.Therefore, public disclosure of the identity of the suppliers could result in substantial harm to the Company. As a result of the competitive nature of the Company’s business, the terms of its purchase orders with its suppliers is often determined after protracted negotiations that are influenced by various factors.The Company believes that it has been able to negotiate the provisions of its purchase orders on terms that will result in the Company obtaining certain economic advantages.Disclosure of the identity of the co-packers, cap manufacturer or other suppliers will provide the Company’s competitors with information that could be exploited to prevent the Company from realizing the benefits it has sought to obtain under its purchase orders. However, we do not believe that we are substantially dependent on our bottle supplier, co-packers, cap manufacturer or any supplier because alternative bottle suppliers, co-packers and cap manufacturers could be obtained.In fact, in the recent past we have use three different co-packers and have identified two additional co-packers that could meet our demands. We have also identified alternative suppliers of bottles and manufacturers of our caps.We do not have any written contractual arrangements with the bottle supplier, co-packers of cap manufacturer and enter into purchase orders that are at negotiated prices at the time each order is placed. Sources and Availability of Raw Materials and Suppliers, page 12 We note your statement that you do not have any written agreements with any of your suppliers.Regardless, please identify your principal suppliers of raw materials.If you are substantially dependent on some or all of these parties, please expand your disclosure to describe the material terms of the relationship or arrangement.If you do not believe the company is substantially dependent on such arrangements, please provide an analysis supporting your determination. Response:We have identified several alternative suppliers for each raw material.Therefore, we are not dependent upon any one supplier. Please see response to number 20. United States Securities and Exchange Commission June 22, 2010 Page 10 Please identify the party or parties manufacturing your bottles and your patented bottle cap.We note your statement that your do not have any written agreement with the manufacturer, however, it appears that this arrangement is material to the company’s business.Accordingly, please revise your disclosure to provide a description of the material terms of the arrangement.If you do not believe the company is substantially dependent on this arrangement, please provide an analysis supporting your determination. Response:Please see the response to number 20. Trademarks and Patent, page 13 Please expand your disclosure to include the expiration of the design patent for the fliptop cap. Response:Complied with.We have expanded our disclosure to include the expiration date of the design for the patent of the fliptop cap, which is September 15, 2022. Regulation, page 13 You disclosed that “Generally, Under DSHEA, dietary ingredients that were on the market before October 15, 1994 may be sold without FDA pre-approval and without notifying the FDA.” Please expand your disclosure to disclose whether your products contain pre-approved dietary ingredients or whether your products are subject to FDA pre-approval and notification prior to marketing. Alternatively, provide a discussion of the company’s determination that the ingredient is generally regarded as safe by qualified experts. Please provide this analysis for each ingredient, product or supplement that is subject to such regulation and review. Response:Complied with.We have expanded our disclosure to disclose that our products contain pre-approved dietary ingredients. You state that your activities are also regulated by various agencies of the states and localities in which your products are sold.Please expand your disclosure to disclose the specific activities or categories of activities that are subject to regulation. United States Securities and Exchange Commission June 22, 2010 Page 11 Response:Complied with.We have expanded our disclosure to disclose the specific activities that are subject to regulation. Market Price of Common Stock and Other Stockholder Matters, page 15 Please provide the market information required by Item 201(a) of Regulation S-K. In addition to the high and low quarterly sales information, please also provide the average daily trading volume for the shares in order to fully describe the market for your shares. Response:Complied with.We have provided the high and low quarterly sales chart and the average daily trading volume for the shares for a three month period. Management’s Discussion and Analysis or Plan of Operation Liquidity and Capital Resources, Current and Future Financing Needs, page 17 Please expand your disclosure to disclose the amount and terms of your currently outstanding debt pursuant to the notes payable described in Note 6 to the Consolidated Financial Statements.Your disclosure should include the lenders, interest rates, maturity dates, other material terms and the portion of principal due in the next three years. Response: Complied with. We have expanded our disclosure to disclose the amount and terms of our current outstanding debt, including a description of lenders, interest rates, maturity dates and the portion of principal due within the next 3 years. Critical Accounting Policies and Estimates, page 17 Your disclosure appears to duplicate the significant accounting policies as described in Note 1 to the financial statements.As noted in Section V of Financial Reporting Release 72, disclosure of critical accounting estimates should supplement the description of accounting policies already disclosed in the notes to the financial statements and provide greater insight in the quality and variability of information regarding financial condition and operating performance.Further, your disclosures should address material implications of uncertainties associated with the methods, assumptions and estimates’ underlying the company’s critical accounting measurements.Consistent with Section V of FR-72 please consider the following disclosures: United States Securities and Exchange Commission June 22, 2010 Page 12 ●
